Title: From John Adams to Cotton Tufts, 12 February 1788
From: Adams, John
To: Tufts, Cotton


          
            My dear Friend
            London Feb. 12. 1788
          
          Every Question you ask about the new Constitution Shows that you understand the subject as well as I can pretend to do, and that you are well aware of the reasonable Difficulties and objections. But is there not danger that a new Convention at this time, would

increase the Difficulties and reasonable Exceptions rather than remove any of them? a Declaration of Rights I wish to see with all my Heart: though I am sensible of the Difficulty of framing one, in which all the States can agree.— a more compleat Seperation of the Executive from the Legislative too, would be more Safe for all. The Press, Conscience & Juries I wish better Secured.— But is it not better to accept this Plan and amend it hereafter? After ten years Absence from his Country a Man should be modest, but as at present instructed I think I should vote for it, as it is, and promote a Convention after sometime, to amend it. But the Massachusetts will decide before this Letter, reaches you: and all that I can do, is to wish that you may determine wisely.— We shall Sail by the first of April and See you, I hope in May. Your Bill in favour of Mr Elworthy is accepted. My Love to all and accept the warmest Thanks for your kind Attention to the Interests of, My dear sir your affectionate Friend and obliged / humble servant
          
            John Adams
          
        